DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2022 has been entered.
	Claims 1-20 are pending in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2009/0296403) in view of Kim et al. (KR 20090106024 A) (machine translation provided).
	Regarding claim 1, Zhang teaches a luminaire comprising: a housing including a first outer wall and a mounting wall configured to be connected to a structure (40 % 242; Paragraph [0012, 0014]); a support coupled to the housing (10 & 12; Paragraph [0014]), the support including a base, a second outer wall, and a plurality of fins extending between the base and the second outer wall (27 & 24; Paragraph [0013-014]); a light emitter assembly connected to the base, the light emitter assembly including a first set of light emitters (10 & 12; Paragraph [0014]) and a first lens (30; Paragraph [0015]). Zhang is silent as to the first set of light emitters being controlled to be deactivated during an emergency mode and a second set of light emitters being controlled to be activated during an emergency mode; a first lens is positioned over the first light emitters having a first light distribution; and a second lens is positioned over the second light emitters having a second light distribution different than then first light distribution.
	In the same field of endeavor, Kim teaches a luminaire comprising a first set of light emitters that are controlled to be deactivated during an emergency mode (200) and a second set of light emitters that are controlled to be activated during an emergency mode (11); a first lens is positioned over the first light emitters having a first light distribution (101); and a second lens is positioned over the second light emitters having a second light distribution different than then first light distribution (100; Fig. 7; Page 6, Paragraph 3) in order to provide a lighting system that guides people to a fire exit when a fire is detected (Page 2, Paragraph 2; Page 3, last Paragraph).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Zhang to have the first set of light emitters be controlled to be deactivated during an emergency mode and a second set of light emitters that are controlled to be activated during an emergency mode; a first lens positioned over the first light emitters having a first light distribution; and a second lens positioned over the second light emitters having a second light distribution different than then first light distribution in order to provide a lighting system that guides people to a fire exit when a fire is detected, as disclosed by Kim.

	Regarding claim 3, Zhang in view of Kim teaches the invention of claim 1, including attaching the luminaire to a wall (Zhang: Paragraph [0002]), but is silent as to a plurality of bosses and a plurality of holes and fasteners for securing the support to the wall, each of the fasteners extending through an associated one of the bosses and holes. 
However, one of ordinary skill in the art would have reasonably contemplated having the method of attaching the Zhang luminaire to a wall include providing a plurality of bosses and a plurality of holes and fasteners for securing the support to the wall, each of the fasteners extending through an associated one of the bosses and holes as is known in the art of fastening luminaires and in order to attach the luminaire to an electrical junction box and provide power to the device. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Zhang to have a plurality of bosses and a plurality of holes and fasteners for securing the support to the wall, each of the fasteners extending through an associated one of the bosses and holes as is known in the art of fastening luminaires and in order to attach the luminaire to an electrical junction box and provide power to the device.

	Regarding claim 4, Zhang further discloses wherein the outer wall defines a semi-cylindrical profile (40; Paragraph [0016]).
	Regarding claim 5, Zhang in view of Kim teaches the invention of claim 1, but is silent as to the shape of the outer wall being a quarter spherical profile. However, one of ordinary skill in the art would have reasonably contemplated having the shape of the luminaire be quarter-spherical in order to allow for placement where two interior walls and a ceiling of an interior room of a building meet. Therefore, it would have been obvious to one of ordinary skill in the art to modify the shape of the housing to have a quarter spherical profile in order to allow for placement where two interior walls and a ceiling of an interior room of a building meet.
	Regarding claim 6, Zhang in view of Kim teaches the invention of claim 1, but is silent as to the shape of the outer wall being trapezoidal. However, one of ordinary skill in the art would have reasonably contemplated having the shape of the luminaire be trapezoidal in order to allow for a luminaire that matches the shape of a square electrical junction box rather than a round electrical junction box. Therefore, it would have been obvious to one of ordinary skill in the art to modify the shape of the housing to have the shape of the luminaire be trapezoidal in order to allow for a luminaire that matches the shape of a square electrical junction box rather than a round electrical junction box.
	Regarding claim 7, Zhang further discloses wherein the support includes a base and the light emitter assembly is coupled to the base, and wherein the plurality of fins extend outwardly and downwardly from the base to draw heat away from the housing (20 & 10; Paragraph [0013-0014]).
	Regarding claim 8, Zhang discloses a wherein the housing includes a compartment defined at least partially between the outer wall and the mounting wall (26; Paragraph [0014]), the compartment configured to support a control device (70; Paragraph [0014]).

Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance are the same as those from the office action of April 6, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 2 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879